Henry, J.
The defendant was indicted for selling intoxicating liquors in less quantity than one gallon. The cause was submitted on the following agreed facts: “Defendant sold intoxicating liquor in Saline county, on the 2nd day of March, 1882, in less quantity than one gallon, for medical purposes only, but without a prescription from a physician. Defendant was at the time a duly registered pharmacist; and the liquor sold was whisky, which is pronounced by the National American and United States Dispensatory and Pharmacopoeia to be of recognized medical utility.” He was found guilty and fined $40, and has appealed to this court from the judgment.
The only question involved is whether the act of the legislature, approved March 26th, 1881, entitled “An act to regulate the sale of medicines and poisons by druggists and pharmacists,” repealed the act of May 19th, 1879, entitled “An act to regulate the sale of intoxicating liquors by dealers in drugs and medicines, to define who shall be known in law as dealers in drugs and medicines, and to repeal an act entitled ‘An act to regulate the sale of intoxicating liquors by dealers in drugs and medicines,’ approved *127May 2nd, 1877,” appellant contending that it did, and respondent that it did not, and that druggists cannot now sell intoxicating liquors in less quantity than one gallon, except on a registered physician’s prescription.
The act of 1881 establishes a “ Board of Pharmacy for the State of Missouri,” to be composed of three competent pharmacists, to be appointed by the governor, with the approval of the Senate, and requires every person desiring to conduct any pharmacy, drug store, apothecary shop or store for the purpose of retailing, compounding or dispensing medicines, or poisons for medical use, to undergo an examination by said board touching his qualifica» tions to compound and dispense medicines, and, if found qualified, the board is required to give him a certificate and register his name in a book to be kept for that purpose. Persons engaged in the business of pharmacists and druggists at the date of the passage of the act were entitled to be registered without examination, provided, that if they failed to apply for registration within sixty days after being notified to do so, they should undergo the examination required of others when they did apply. By section 8, registered apothecaries “ have the right to keep and sell, under such restrictions as are herein provided, all medicines and poisons authorized by the National American or United States Dispensatory and Pharmacopoeia, as of recognized medical utility, provided that nothing herein contained shall be construed so as to shield an apothecary or pharmacist who violates or in anywise abuses this trust, from the utmost rigor of the law regulating the sale of intoxicating liquors.” Section 9 requires the apothecary to use precautions therein prescribed in the sale of certain poisons enumerated, and declares that “it shall not be lawful for any licensed or registered druggist or pharmacist to retail, sell or give away, any alcoholic liquors or compound as a beverage,” and declares the violation of any provision of the section a misdemeanor, punishable by a fine of not *128less than $25 nor more than $100. Section 13 repeals all acts or parts of acts in conflict with that act.
By the act of 1879 a dealer in drugs and medicines was prohibited from selling or giving away any alcoholic liquors in any quantity less than one gallon, and in any quantity to be drunk on the premises, without having a dramshop-keeper’s license, unless on the prescription of a regularly registered physician, and for any violation of the provisions of the act was punishable by a fine of not less ' than $40 nor more than $200.
There is an obvious conflict between the two acts, in the punishment prescribed for a violation of their respective provisions, and others equally irreconcilable in other respects though not so apparent. Each act was intended to regulate the sale of alcoholic liquors by druggists, or dealers in drugs and medicines, and the act of 1881, in addition, regulates the sale of other poisons and medicines by druggists. The act of 1879 defined a druggist to be one who “ shall maintain a store, or known place of business, shall have -complied with the law relating to merchants’ licenses, and shall have, at all times on hand at said store, or place of business, a stock of goods such as are usually kept in drug stores, exclusive of intoxicating liquors.” While the act of 1881 does not attempt to define the term “druggist,” it by implication declares that, no one shall be so regarded unless registered as such under its provisions, and expressly confers the privileges of druggists given by that act, upon such as register, without requiring of them the prerequisites which enter into the definition of a druggist, in the act of 1879. The act of 1879 authorized dealers in drugs and medicines to sell alcoholic liquors in any quantity less than a gallon on the' prescription ot a physician regularly registered, and not otherwise. It required them also, by section 2, to keep a store or known place of business, as above stated; on the conditions therein prescribed he was authorized to sell. By the act of 1881, registered druggists and pharmacists *129have the right to sell medicines and poisons authorized by the Dispensatory and Pharmacopoeia, under such restrictions as are imposed by that act. No restrictions imposed by other acts have application to them. The proviso to the 8th section, “ That nothing contained in the act should be so construed as to shield an apothecary or pharmacist who violates or in anywise abuses the trust reposed in him from the utmost rigor of the law regulating the sale of intoxicating liquors, has not the effect to impose restrictions upon druggists other than those prescribed by that and other sections of the act. The trust mentioned in that proviso relates to the sale of intoxicating liquors. There can be no breach of that trust except in the sale of such liquors otherwise than as medicines, and that breach of the trust is by section 9 declared a misdemeanor, and punishable by a fine of not less than $25 nor exceeding $100. One restriction of the act of 1879, was as to quantity, but by the act of 1881 a druggist cannot sell alcoholic liquor’ as a beverage in any quantity. He is restricted to its sale as a medicine.
Both the tact of 1879 and that of 1881 were intended to regulate the whole subject of the sale of intoxicating liquors by druggists. Each covers the same ground on that subject, and it was held in Smith v. State, 14 Mo. 152, that “A statute is impliedly repealed by a subsequent one revising the whole subject matter of the first,” and Judge Ryland, delivering the opinion of the court, remarked that “ a subsequent statute revising the whole subject matter of a former one, and evidently intended as a substitute for it, although it contains no express words to that effect, must on the principles of law, as well as in reason and common sense, operate to repeal the former.” Citing Bartlet v. King, 12 Mass. 537; Nichols v. Squire, 5 Pick. 168; Com. v. Cooley, 10 Pick. 37. There is no room to doubt that the act of 1881 was intended'as a substitute for that of 1879; and the time has passed when one in this State could erect a shanty at a cross-roads and keep for sale a few bottles of *130patent medicines, and many bottles of adulterated whisky, and claim to be a druggist.
The judgment is reversed.
All concur except Norton, J., who dissents.